Citation Nr: 1514154	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected right calf disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Sioux Falls VA Healthcare System (HCS) dated February 2009 to December 2012.  Documents contained on the Veterans Benefits Management System (VBMS) include VA treatment records from the Sioux Falls VA HCS dated January 2013 to February 2013, a February 2013 VA examiner's opinion, a May 2013 supplemental statement of the case, and a January 2015 appellate brief.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records dated in January and February 2013 indicate the Veteran has received private treatment related to his claimed back disability from the Orthopedic Institute and Avera Sacred Heart Hospital in January 2013.  Treatment records from Avera Sacred Heart Hospital associated with the claims file are dated up to March 2012, and the evidentiary record contains no treatment records from the Orthopedic Institute.  On remand, the AOJ should make appropriate efforts to obtain all relevant private treatment records.

In a December 2012 statement, the Veteran indicated his treatment at the Sioux Falls VA HCS began in 2001.  The Board notes that the Veteran separated from his active duty service in November 2007.  However, VA treatment records associated with the evidentiary record begin in February 2009.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran contends that his current back disability is directly related to his military service in that, as part of his Military Occupational Specialty in Helicopter Repair, see DD 214, he worked long hours which involved heavy lifting and "being in strange positions to work on helicopter[s] such as being inside the tail boom and laying across the hydr[o]lic deck to access components."  See February 2013 substantive appeal.  The Veteran also contends that while deployed on active duty, he "spent over two years...wearing heavy body armor and gear," and participated in "12 mile ruck marches in full battle rattle."  See id.  The Veteran further contends that because he often took high doses of pain killers during active duty for his right calf disability, such medications may have prevented him from fully realizing any back pain while on active duty.  See id.  The Veteran has noted that he complained to VA medical providers about back pain less than three years after his separation from active duty, and that his back pain has continued since that time.  See id.

The Veteran also contends that his current back disability is related to his service-connected right calf disability.  The Veteran states that his right calf disability, to include the surgery performed on the right calf, has caused an altered gait, which has caused or aggravated his back disability.  See April 2011 claim.  The Veteran also contends that a staph infection he had during active duty service in his right leg may have caused his current back disability.  See February 2013 substantive appeal.  

The Veteran was afforded VA examinations in June 2011 and April 2012, and VA medical opinions based upon a review of the evidentiary record were obtained in January 2013 and February 2013.  However, the Board finds the VA medical opinions of record do not clearly or fully address all of the diagnoses of back disabilities in the Veteran's treatment records, or the Veteran's contentions as to how his current back disability is related to his active duty service, and/or his service-connected right calf disability.  Further, some of the VA examiners' opinions rely on factual bases which are incorrect, including stating that the Veteran's treatment records do not indicate an altered gait, and that the Veteran did not complain of back pain until after his right calf surgery or his job with an armored car company.  See, e.g., February 2013 VA examiner opinion; January 2013 VA examiner opinion; April 2012 VA examination report.  In a January 2012 letter, the Veteran's VA primary care physician, Dr. J.B.W., opined that there is a connection between the Veteran's current diagnosis of facet arthropathy and his active duty service; however it is unclear from the evidentiary record that such a diagnosis of arthritis has been confirmed by x-ray evidence.  On remand, the Veteran should be afforded a new VA examination, with a new VA examiner if possible, to address the nature and etiology of any current back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding private treatment records related to his current back disability.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Avera Sacred Heart Hospital dated from March 2012 to present, and all records from the Orthopedic Institute.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any VA treatment records from the Sioux Falls VA HCS dated from 2001 to February 2009, and from February 2013 to present.  Any negative responses should be clearly documented.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should afford the Veteran a new VA examination with an appropriate examiner, other than the June 2011, April 2012, and February 2013 examiners, if possible, to determine the nature and etiology of his current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all back disabilities that are currently manifested, or that have been manifested at any time since April 2011.  

The examiner should specifically address the diagnoses in the Veteran's treatment records of facet arthropathy, degenerative joint disease, degenerative disc disease, lumbosacral spondylosis, and a mild S-shaped thoracolumbar scoliosis.  See January 2012 Dr. J.B.W. letter; November 2011 Avera Sacred Heart Hospital note; May 2009 VA ribs and chest x-ray.

The examiner is also asked to address the January 2012 statement of Dr. J.B.W. diagnosing facet arthropathy based upon the Veteran's history and work-up, and stating, "The arthritis does not show up on imaging early on but its presentation is classic...."

b) For each diagnosed back disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's contentions that he worked long hours in helicopter repair throughout service, which involved heavy lifting and "being in strange positions to work on helicopter[s] such as being inside the tail boom and laying across the hydr[o]lic deck to access components."  The examiner should also address the Veteran's contention that while deployed on active duty, he "spent over two years...wearing heavy body armor and gear," and participated in "12 mile ruck marches in full battle rattle."  Finally, the examiner should also address the Veteran's contention that because he often took high doses of pain killers during active duty for his right calf disability, such medications may have prevented him from fully realizing any back pain while on active duty.  See February 2013 substantive appeal.

The examiner should also address the Veteran's complaints of back pain beginning in at least February 2009, and the Veteran's contention that his back pain has continued since that time.  See February 2013 substantive appeal.

The examiner is also asked to specifically address the January 2012 opinion of the Veteran's VA primary care physician, Dr. J.B.W., opining that the Veteran developed facet arthropathy during his active duty service given the Veteran's history.

c) For each diagnosed back disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected right calf disability.

The examiner should specifically address the Veteran's contention that his right calf disability, to include the surgery on the right calf, has caused an altered gait, which has caused or aggravated his back disability.  See April 2011 claim.  The VA examiner should also note that an altered gait and/or limp has been noted in the Veteran's VA treatment records.  See, e.g., June 2011 VA examination report; April 2011 VA chiropractic note ("He has a mildly altered gait with right foot external rotation and longer stride, which presumably could be a result of his calf surgery, and could possibly contribute to or aggravate his back pain complaint."); June 2010 VA physical therapy E&M note. 

The examiner should also specifically address the Veteran's contention that a staph infection caused by a surgery on his right calf during active duty service resulted in arthritis and/or another back disability.  See February 2013 substantive appeal.

d) For each diagnosed back disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected right calf disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the Veteran's contentions that his right calf disability causes an altered gait which aggravates his back disability.  See April 2011 claim.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed as requested, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

